DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13, 15-29, 31-49 are allowed.
The following is an examiner’s statement of reasons for allowance for claim 13: none of the references either singularly or in combination teach or fairly suggest a control apparatus for controlling a printing apparatus including (a) an exposure unit configured to expose a photosensitive drum, and (b) a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit, the control apparatus comprising: a control unit configured to perform operations including: (i) permitting printing with a first setting and a second setting made, (ii) permitting printing with a third setting and the second setting, made, (iii) permitting printing with the first setting and a fourth setting made, and (iv) prohibiting printing with the third setting and the fourth setting made, wherein the third setting is a setting for setting a peripheral speed of the developing unit relative to a peripheral speed of the photosensitive drum that is faster than the peripheral speed of the 
Ono’883 discloses in figure 1 reference exposure device 3 described in paragraphs [0027]-[0028] to expose the surface of photosensitive drum 1 and figure 1 reference developing device 4 described in paragraph [0028] to develop the electrostatic image of the surface of the photosensitive drum 1 with the developer, in paragraph [0093] describes an embodiment to change the speed ratio of the driving speed of the developing roller to the driving speed of the photosensitive drum based on the detected type recording material as opposed to detected length of recording material as depicted in figure 3 S5. Paragraph [0097] describes to also modify the toner amount on the photosensitive drum based on the type (thickness) of the recording material, in Figure 3 reference S6 to end/finish printing (permitting printing) when S5 is true. First setting described below is a slower peripheral speed of the developing unit relative to photosensitive drum. Second setting is a thicker sheet. Paragraph [0097] describes to reduce the speed ratio between the roller and drum (first setting) when the recording material is thick (second setting) to maintain image density 
Claims 15-29 depend on allowable claims therefore are also allowed.
The following is an examiner’s statement of reasons for allowance Claim 31: none of the references either singularly or in combination teach 
Ono’883 discloses in Paragraph [0093] describes an embodiment to change the speed ratio of the driving speed of the developing roller to the driving speed of the photosensitive drum based on the detected type recording material as opposed to detected length of recording material as depicted in figure 3 S5. Paragraph [0097] describes to also modify the toner amount on the photosensitive drum based on the type (thickness) of the recording material which thereby affects the image density of the print image, (Figure 3 reference S6 to end/finish printing (permitting printing) when S5 is true. First setting described below to be a lower print density. permitting printing with a third setting and the second setting made.
Claims 32-49 depend on allowable claims therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675